DETAILED ACTION
This action is responsive to the application No.16/317,130 filed on 01/11/2019.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments received on 11/13/2020 in which claims 1-9, and 12-21, claims 1 and 12 are independent claims. Claims 10-11 are cancelled, New added claims 22-23. Claims 1-9 and 12-23 have been examined and are pending in this application.
Claims 2-3, 6-7, 9, 13-15 and 18 are rejections under 112(b) second paragraph on previous Office Action have been withdrawn. 
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites limitation of “objected fixed to the light emitting diode” which is unclear, therefore, the claim is indefinite. For purposes of examination, the recited  being at least sufficiently transparent for the light of the light emitting diodes”.
The remaining claims are dependent from the rejected base claim 17 and therefore, inherit the deficiency therefore.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA (US 2013/0285077 A1).
Regarding independent claim 1, Kojima's Fig. 1A-1C discloses an assembly comprising:
a plurality of light emitting diodes (1, [0012]) which are arranged on the assembly (100, [0012]), the plurality of light emitting diodes (1) spaced by interspaces (i.e. a space between elements 1, see Fig. 1A-1C, [0009]), 
an interspace layer (the spacer of layer 40 between plurality light emitting chip 1, [0018], see Fig. 1A-1C) located in the interspaces adjacent to the plurality of light emitting diodes (1), wherein the interspace layer (the space between LED 1 filled with scattering agent 42, [0019 and 0021]) comprises a first heat-resistant or fire-proof or non-flammable material (42 is silicon oxide, that is the amorphous or crystal (Therefore, 
a front panel (43, [0114]), distinct from the interspace layer (it is the separated layer, not the same layer, see Fig. 1C), located adjacent to the interspace layer and forming at least a portion (any region of layer 43) of an external surface (the top surface of layer 43, see Fig. 1C) of the assembly, 
Kojima not clearly shown
wherein the front panel (43) comprises a second heat-resistant or fire-proof or non-flammable material.
However, paragraph 0019 and 0021 shown the transparent layer 40 has a plurality of granular scattering agents 42 is a fine particle, for example, a silicon oxide (that is the amorphous or crystal (Therefore, silicon oxide of 42 is material for heat-resistant or fire-proof or non-flammable material), ([0021]). Therefore, It would have been obvious for one of ordinary skill in the art to use the scattering agent 42 is a fine particle, for example, a silicon oxide of transparent layer 40 as the same material for transparent layer 43 to meet with claimed limitation wherein the front panel (43) comprises a second heat-resistant or fire-proof or non-flammable material.
  There it would have been obvious, to use the scattering agent 42 comprising a silicon oxide of transparent 40, to forming the transparent layer 43 with a silicon oxide in order to obtain a high transparent material, less cost for silicon oxide.  It is noted that silicon oxide is comprising heat-resistant or fire-proof or non-flammable material.
Regarding claim 2, Kojima's Fig. 1A-1C discloses the assembly according to claim 1, wherein at least one of: the interspace layer (40, see Fig. 1C) or the front panel, 
Regarding claim 3, Kojima's Fig. 1A-1C discloses the assembly according to claim 1, wherein the light emitting diodes (1) are arranged on a first surface (i.e., top surface of layer 200, see Fig. 1C, [0013]), in matrix form.
Regarding claim 6, Kojima's Fig. 1A-1C discloses the assembly according to claim 3, wherein 
on the sides of the light emitting diodes (1) averted from the first surface (i.e., top surface of layer 200, see Fig. 1C), in each case, objects made of a heat-resistant or fire-proof or non-inflammable material (Note: on the side of LED1 is cover by 42 is silicon oxide, that is the amorphous or crystal (Therefore, silicon oxide of 42 is material for heat-resistant or fire-proof or non-flammable material), [0021]) are fixed to the light emitting diodes (1), the objects being at least sufficiently transparent for the light ([0018-0020]) of the light emitting diodes (1).
Regarding independent claim 12, Kojima's Fig. 1A-1C discloses a video board comprising
at least one assembly (100, [0012]) with a plurality of light emitting diodes (1, [0012]) which are arranged on the assembly spaced by interspaces (see Fig. 1C),
an interspace layer (40, [0019]) located in the interspaces adjacent to the plurality of light emitting diodes (1), wherein the interspace layer (the space between LED 1 filled with scattering agent 42, [0019 and 0021]) comprises a first heat-resistant or fire-proof or non-flammable material (42 is silicon oxide, that is the amorphous or 
a front panel (43, [0114]), distinct from the interspace layer (it is the separated layer, not the same layer, see Fig. 1C), located adjacent to the interspace layer and forming at least a portion (any region of layer 43) of an external surface (the top surface of layer 43, see Fig. 1C) of the assembly, 
Kojima does not clearly shown
wherein the front panel (43) comprises a second heat-resistant or fire-proof or non-flammable material.
However, paragraph 0019 and 0021 shown the transparent layer 40 has a plurality of granular scattering agents 42 is a fine particle, for example, a silicon oxide (that is the amorphous or crystal (Silicon oxide is material for heat-resistant or fire-proof or non-flammable material), ([0021]). Therefore, It would have been obvious for one of ordinary skill in the art to use the scattering agent 42 is a fine particle, for example, a silicon oxide of transparent layer 40 as the same material for transparent layer 43 to meet with claimed limitation wherein the front panel (43) comprises a second heat-resistant or fire-proof or non-flammable material.
  It would have been obvious, to use the scattering agent 42 comprising a silicon oxide of transparent 40, to forming the transparent layer 43 with a silicon oxide in order to obtain a high transparent material, less cost for silicon oxide. It is noted that silicon oxide is comprising heat-resistant or fire-proof or non-flammable material.
 a semiconductor device that emits light for LED light can be put into a video board device to build the video board module to supply or brighten with light, and hence. Therefore, LED light would be part of a “video board”) (See MPEP 2112).
Therefore, the limitation is merely intended use, so the reference meets the limitation.
Regarding claim 13, Kojima's Fig. 1A-1C discloses the video board according to claim 12, wherein at least one of: the interspace layer (40, see Fig. 1C, Kojima) or the front panel, comprises an inorganic (transparent body 41 of the transparent layer 40 comprising silicon oxide, [0021], Kojima (silicon oxide is inorganic material)), ceramic, glass, or metallic material.
Regarding claim 14, Kojima's Fig. 1A-1C discloses the video board according to claim 12, wherein the light emitting diodes (1) are arranged on a first surface (i.e., top surface of layer 200, see Fig. 1C, [0013], Kojima), in matrix form.
Regarding claim 17, Kojima's Fig. 1A-1C disclose the assembly of LED according to claim 14, wherein 
on the sides of the light emitting diodes (1) averted from the first surface (i.e., top surface of layer 200, see Fig. 1C),  on the side of LED1 is cover by 41 is silicon oxide, that is the amorphous or crystal (Therefore, silicon resin of 41 is material for heat-resistant or fire-proof or non-flammable material), and a fine particle, [0020-0021])) are fixed to the light emitting diodes (1), the objects being at least sufficiently transparent for the light ([0018-0020]) of the light emitting diodes (1).
Claims 1, 3-4, 7, 12, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thillays (US 4,742,432), in view of Teshima (US 4,271,408).
Regarding independent claim 1, Thillays’s Fig. 2-4 shows an assembly comprising: 
a plurality of light emitting diodes (17, col 3, lines 52-61) which are arranged on the assembly, the plurality of light emitting diodes spaced by interspaces (as shown),
an interspace layer (where is the portion or region or area to form the element 12 , col 3, lines 34-41) located in the interspaces adjacent to the plurality of light emitting diodes, wherein the interspace layer comprises first heat-resistant or fire-proof or non-flammable material  (glass  col 3, line 34-41, which would be considered fireproof), and  
a front panel (wafer 20) distinct from the interspace layer (12), located adjacent to the interspace layer and forming at least a portion of an external surface of the assembly.  
 Thillays not clearly shown the front panel comprises a second heat-resistant or fire-proof or non-flammable material.  
The material is indicated as being metal as is indicated as optionally metallized col 4, lines 35-38) but it doesn't specifically say the metal is fireproof, so the limitation of the front panel comprising a fireproof material is not shown.
Teshima teaches that aluminum coating for a similar reflective layer enables high reflectance (col 10, line 50-68). There it would have been obvious, in the device of Thillays et al, to coat element 20 with aluminum in order to obtain a high reflectance. It is noted that aluminum is also a material indicated in the specification as being considered fireproof (top of page 2).
Regarding claim 3, Thillays’s Fig. 2-4 discloses the assembly according to claim 1, wherein 
the light emitting diodes are arranged on a front surface in a matrix form (as shown in figure 2).
Regarding claim 4, Thillays’s Fig. 2-4 discloses the assembly according to claim 3, wherein 
the front panel is not transparent or not sufficiently transparent (it’s reflective) for the light emitted by the light emitting diodes, and comprises a plurality of recesses which are arranged such that the light emitted by the light emitting diodes, at least in that direction of a surface normal, is not inhibited from being irradiated by the front panel (the recesses are such that the reflectors sit behind the LEDs).
Regarding claim 7, Thillays’s Fig. 2-4 discloses the assembly according to claim 3, wherein 
the interspace layer (12 (glass)) and the front panel (wafer 20) comprise a first and second partial surface (see Fig. 2-4), both partial surfaces comprise a plurality of recesses which are arranged in both partial surfaces such that the light emitted by the light emitting diodes (17), at least in the direction of a surface normal, is not inhibited by interspace layer and the front panel from being irradiated, wherein, at the recesses in the partial surface distal from the first surface, in each case, objects are arranged on the side facing the first surface of the partial surface distal from the first surface, which objects are transparent or at least sufficiently transparent for the light emitted by the light emitting diodes and are made from a heat-resistant or fire-proof or non-inflammable material (12, (glass)).
Regarding independent claim 12, Thillays’s Fig. 2-4 discloses a video board comprising: 
at least one assembly (Fig. 2-4) with a plurality of light emitting diodes (17, col 3, lines 52-61) which are arranged on the assembly, spaced by interspaces (as shown),
an interspace layer (where is the portion or region or area to form the element 12 , col 3, lines 34-41) located in the interspaces adjacent to the plurality of light emitting diodes, wherein the interspace layer comprises a first heat-resistant or fire-proof or non-flammable material  (glass  col 3, line 34-41, which would be considered fireproof), and  
a front panel (wafer 20), distinct from the interspace layer (12), located adjacent to the interspace layer and forming at least a portion of an external surface of the assembly,  
 Thillays not clearly shown 
wherein the front panel comprises a second heat-resistant or fire-proof or non-flammable material.  
the material is indicated as being metal as is indicated as optionally metallized col 4, lines 35-38) but it doesn't specifically say the metal is fireproof, so the limitation of where the front panel comprising a fireproof material is not shown.
Teshima teaches that aluminum coating for a similar reflective layer enables high reflectance (col 10, line 50-68). There it would have been obvious, in the device of Thillays et al, to coat element 20 with aluminum in order to obtain a high reflectance. It is noted that aluminum is also a material indicated in the specification as being considered fireproof (top of page 2).
Regarding claim 14, Thillays’s Fig. 2-4 discloses the video board according to claim 12, wherein 
the light emitting diodes are arranged on a first surface in a matrix form (as shown in figure 2).
Regarding claim 15, Thillays’s Fig. 2-4 discloses the video board according to claim 14, wherein 
the front panel is not transparent or not sufficiently transparent (it’s reflective) for the light emitted by the light emitting diodes, and comprises a plurality of recesses which are arranged such that the light emitted by the light emitting diodes, at least in that direction of a surface normal, is not inhibited from being irradiated by the front panel (the recesses are such that the reflectors sit behind the LEDs).
Regarding claim 18, Thillays’s Fig. 2-4 discloses the video board according to claim 14, wherein 
the interspace layer (12 (glass)) and the front panel (wafer 20) comprise a first and second partial surface (see Fig. 2-4), both partial surfaces comprise a plurality of recesses which are arranged in both partial surfaces such that the light emitted by the light emitting diodes (17), at least in the direction of a surface normal, is not inhibited by interspace layer and the front panel from being irradiated, wherein, at the recesses in the partial surface distal from the first surface, in each case, objects are arranged on the side facing the first surface of the partial surface distal from the first surface, which objects are transparent or at least sufficiently transparent for the light emitted by the light emitting diodes and are made from a heat-resistant or fire-proof or non-inflammable material (12, (glass)).
2.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thillays (US 4,742,432), in view of Teshima (US 4,271,408), and further in view of Reisenauer (US 2009/0296387 A1).
Regarding claim 5, Thillays in view of Teshima disclose the assembly according to claim 4, but do not explicitly disclose wherein 
the recesses are filled with a heat-resistant or fire-proof or non-inflammable material which is transparent or at least sufficiently transparent for the light emitted by the light emitting diodes.
Reisenauer’s Fig. 5 discloses the recesses (137, [0046]) are filled with a heat-resistant or fire-proof or non-inflammable material (106, [0045]) which is transparent or at least sufficiently transparent for the light emitted by the light emitting diodes (132, [0046]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Reisenauer to teachings of Thillays such as applied the diffuser 106 is made of glass stack on panel 138 to filled the recess 137 (Reisenauer Fig. 5) of Reisenauer to modified the wafer 20 (Thillays Fig. 2-4) of Thillays. One of ordinary skill in the art would have been motivated to make this modification such as provide the glass is having high optical efficiency for LED module. 
Regarding claim 16, Thillays in view of Teshima disclose the video board according to claim 15, but do not explicitly disclose wherein 
the recesses are filled with a heat-resistant or fire-proof or non-inflammable material which is transparent or at least sufficiently transparent for the light emitted by the light emitting diodes.
Reisenauer’s Fig. 5 discloses the recesses (137, [0046]) are filled with a heat-resistant or fire-proof or non-inflammable material (106, [0045]) which is transparent or at least sufficiently transparent for the light emitted by the light emitting diodes (132, [0046]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Reisenauer to teachings of Thillays such as applied the diffuser 106 is made of glass stack on panel 138 to filled the recess 137 (Reisenauer Fig. 5) of Reisenauer to modified the wafer 20 (Thillays Fig. 2-4) of Thillays. One of ordinary skill in the art would have been motivated to make this modification such as provide the glass is having high optical efficiency for LED module.
Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thillays (US 4,742,432), in view of Teshima (US 4,271,408), and further in view of Miller (US 2004/0264206 A1).
Regarding claim 8, Thillays in view of Teshima disclose the assembly according to claim 4, but does not explicitly disclose wherein 
the front panel further comprises protrusions in a direction of a surface normal at a boundary of each of the recesses.
Miller’s Fig. 1-5 discloses the front panel (22, [0022]) further comprises protrusions (part of 46, see Fig. 1, [0021]) in a direction of a surface normal at a boundary (see Fig. 1) of each of the recesses (42, [0021]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Miller to teachings of Thillays such as applied the front panel further comprises protrusions in a direction of a surface normal at the boundaries a boundary of each of the recesses (Miller Fig. 1-5) of Miller to modified (Thillays Fig. 2-4) of Thillays, One of ordinary skill in the art would have been motivated to make this modification such as the protrusion extending rearwardly from the front plate with apertures to secured the front panel  to the housing. 
Regarding claim 9, Thillays and Teshima in view of Miller disclose the assembly according to claim 8, wherein 
the protrusions (46, Miller) are located only in a partial region of the boundary curves or boundary lines (see Fig. 1, Miller) of each of the recesses (42, Miller).
Regarding claim 19, Thillays in view of Teshima disclose the video board according to claim 15, but does not explicitly disclose wherein 
the front panel further comprises protrusions in a direction of a surface normal at a boundary of each of the recesses.
Miller’s Fig. 1-5 discloses the front panel (22, [0022]) further comprises protrusions (part of 46, see Fig. 1, [0021]) in a direction of a surface normal at a boundary (see Fig. 1) of each of the recesses (42, [0021]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Miller to teachings of Thillays such as applied the front panel further comprises protrusions in a direction of a surface normal at the boundaries a boundary of each of the recesses (Miller Fig. 1-5) of Miller to modified (Thillays Fig. 2-4) of Thillays, One of ordinary skill in the art would have been motivated to make this modification such as the protrusion extending rearwardly from the front plate with apertures to secured the front panel  to the housing. 
Regarding claim 20, Thillays and Teshima in view of Miller disclose the video board according to claim 19, wherein 
the protrusions (46, Miller) are located only in a partial region of the boundary curves or boundary lines (see Fig. 1, Miller) of each of the recesses (42, Miller).
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA (US 2013/0285077 A1; hereinafter ‘Kojima’), in view of Miller (US 2004/0264206 A1; hereinafter ‘Miller’).
Regarding claim 21, Kojima's Fig. 1A-1C discloses the video board according to claim 12, but does not explicitly discloses 
further comprising a housing for receiving of the at least one assembly and energy supply means for supplying of the at least one assembly, and a control device to controlling of the at least one assembly.
Miller’s Fig. 6 discloses further comprising a housing (83, [0030]) for receiving of the at least one assembly (100, [0030]) and energy supply means for supplying of the at least one assembly (20), and a control device (a plurality of electronic components which drive and control the operation of the LED sign 80, [0029]) for controlling of the at least one assembly ([0029-0030]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Miller to teachings of Templeton such as applied a housing for receiving of the at least one assembly and energy supply means for supplying of the at least one assembly, and a control device for controlling of the at least one assembly (Miller Fig. 6) of Miller to modified (Kojima Fig. 1A-1C) of Kojima. That it was a known suitability in order to operation and control the LED panel.
Regarding independent claim 23, Kojima's Fig. 1A-1C discloses an assembly comprising:
a plurality of light emitting diodes (1, [0012]) arranged on a first surface of the assembly (see Fig. 2C), the plurality of light emitting diodes spaced by interspaces (i.e. a space between elements 1, see Fig. 1A-1C, [0009]);
an interspace layer (42, [0019]) located in the interspaces adjacent to the plurality of light emitting diodes (1), wherein the interspace layer (the space between LED 1 filled with scattering agent 42, [0019 and 0021]) comprises a first heat-resistant or fire-proof or non-flammable material (42 is silicon oxide, that is the amorphous or crystal (glass or crystal, it is material for heat-resistant or fire-proof or non-flammable material), ([0021]) (Notes: see in light application specification paragraph 0025 defined the heat-resistant or fire-proof or non-flammable material); and
a front panel (43, [0114]), distinct from the interspace layer (it is the separated layer, not the same layer, see Fig. 1C), located adjacent to the interspace layer (see Fig. 1C), 
Kojima not clearly shown
wherein the front panel comprises a second heat-resistant or fire-proof or non-flammable material,
wherein one of the first or second heat-resistant or fire-proof or nonflammable material is optically transparent and is located over the plurality of light emitting diodes, and 
wherein the other of the first or second heat-resistant or fire-proof or nonflammable material is not transparent or not sufficiently transparent for the light emitted by the light emitting diodes, and comprises a plurality of recesses which are arranged such that the light emitted by the light emitting diodes, at least in that direction of a surface normal, is not inhibited from being irradiated by the other of the first or second heat-resistant or fire-proof or non-flammable material.
However, paragraph 0019 and 0021 shown the transparent layer 40 has a plurality of granular scattering agents 42 is a fine particle, for example, a silicon oxide (that is the amorphous or crystal (glass or crystal, it is material for heat-resistant or fire-proof or non-flammable material), ([0021]). Therefore, It would have been obvious for one of ordinary skill in the art to use the scattering agent 42 is a fine particle, for example, a silicon oxide of transparent layer 40 as the same material for transparent layer 43 to meet with claimed limitation wherein the front panel (43) comprises a second heat-resistant or fire-proof or non-flammable material.
  There it would have been obvious, to use the scattering agent 42 comprising a silicon oxide of transparent 40, to forming the transparent layer 43 with a silicon oxide in order to obtain a high transparent material, less cost for silicon oxide.  It is noted that silicon oxide is comprising heat-resistant or fire-proof or non-flammable material.
Note: Kojima as modified above meets the claimed limitation “wherein one of the first or second heat-resistant or fire-proof or nonflammable material is optically transparent and is located over the plurality of light emitting diodes,”
Kojima does not explicitly disclose
wherein the other of the first or second heat-resistant or fire-proof or nonflammable material is not transparent or not sufficiently transparent for the light emitted by the light emitting diodes (The function of the louvers 60 extending adjacent to the light emitted by the light emitting diodes, and comprises a plurality of recesses which are arranged such that the light emitted by the light emitting diodes, at least in that direction of a surface normal, is not inhibited from being irradiated by the other of the first or second heat-resistant or fire-proof or non-flammable material.
Miller’s Fig. 1-5 discloses the other of the first or second (40, [0021]) heat-resistant or fire-proof or nonflammable material is not transparent or not sufficiently transparent for the light emitted by the light emitting diodes (The function of the louvers 60 extending adjacent to the apertures 54 is to shield light emitting diodes 28, [0026]), and comprises a plurality of recesses (42, 0021) which are arranged such that the light emitted by the light emitting diodes (22, [0021]), at least in that direction of a surface normal, is not inhibited from being irradiated by the other of the first or second heat-resistant or fire-proof or non-flammable material (see Fig.1, [0026]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Miller to teachings of Kojima such as applied the front panel is not transparent or not sufficiently transparent for the light emitted by the light emitting diodes, and comprises a plurality of recesses which are arranged such that the light emitted by the light emitting diodes, at least in that direction of a surface normal, is not inhibited from being irradiated by the front panel (Miller Fig. 1-5) of Miller to modified the video board (Kojima Fig. 1A-1C) of Kojima. One of ordinary skill in the art would have been motivated to make this modification in order to provide front panel covers including louvers which shield the light emitting diodes thereof from excessive light (Miller, [0005]).
Reasons for Allowance
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 22 identified distinct feature “wherein the housing includes a back layer and sidewalls that encapsulate the assembly, wherein the back layer and sidewalls are formed of non-flammable A1-material.”
The closest prior art KOJIMA (US 2013/0285077 A1), Templeton (US 2014/0153241 A1), Teshima (US 4,271,408) and Thillays (US 4,742,432) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Response to Arguments

Applicant’s arguments with respect to claims 1-9 and 12-23 have been considered but are moot  because a new reference (Thillays figures. 2-4, Teshima, Miller figure 1-5 and Reisenauer figure 5) combination with prior art of record have been applied to remedy any argued deficiencies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        



/LONG  LE/
Examiner, Art Unit 2815